CONNOR, J., dissenting.
Civil action to restrain the defendant Board of Commissioners of Mecklenburg County from issuing bonds in the sum of $96,000 to provide eight teacherages for the rural consolidated schools of the county.
Pursuant to the provisions of the County Finance Act, ch. 81, Public Laws 1927, and subsequent amendments, the question was duly submitted to a vote of the people and carried by a majority of the votes cast, but not by a majority of the qualified voters.
It is found as a fact that in the premises the defendants "are acting as an administrative agency of the State . . . to provide a State system of public schools according to the provisions of the Constitution."
It is the purpose of the county board of education to charge the teachers, occupying said buildings, as rental, a sum sufficient to liquidate the indebtedness during the life of the proposed bonds, which is to be thirty years.
The court being of opinion that no authority has been granted to Mecklenburg County, as an administrative agency of the State, to provide teacherages for the schools in question, granted the injunction prayed for by the plaintiff. Defendants appeal, assigning error.
The case turns on a single question. It is this: Does the special authorization to the counties of the State, as contained in section 8 of the County Finance Act, Michie's Code, 1334 (8), to issue bonds and notes for the special purposes therein named, including the *Page 559 
"erection and purchase of schoolhouses" and their "necessary equipment," carry with it special authority to erect and maintain teacherages in connection with rural consolidated schools? The trial court answered the question in the negative. We cannot say there is error in this ruling.
To hold as a matter of law that a teacherage is a part of the necessary equipment of a rural consolidated school would be to go farther than the General Assembly has gone, and, perhaps, entail some judicial engraftment.Greenbanks v. Boutwell, 43 Vt. 207. The statute is not fraught with any dubiety of meaning. A teacherage, which is to be run for profit and solely for the benefit of the teachers, is not included within its terms. As was said in Hansen v. Lee, 119 Wn. 691, 206 P. 927, "It is not necessary to cite authorities to support the statement that school districts and their directors have only such powers as are by statute given them. A careful reading of all the provisions of statutes affecting this question . . . shows that they do not, either expressly or by reasonable implication, grant any power or authority to school districts, . . . or to their board of directors, to erect dwellings for the use of school teachers."
The cases cited by the defendants, Adams v. Miles, 300 S.W. (Tex.Civ.App.), 211, and Young v. Linwood, 97 S.W.2d (Ark.), 627, are neither controlling nor directly in point. Indeed, the subsequent reversal of theAdams case, 35 S.W.2d (Tex.), 123, would seem to make it more nearly an authority for the plaintiff. Nor can the defendants derive any comfort from anything that was said in Taylor v. Board of Education, 206 N.C. 263,173 S.E. 608, or Frazier v. Comrs., 194 N.C. 49, 138 S.E. 433.
On the record as presented, the judgment would seem to be correct.
Affirmed.